              Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19                                 PageID.1         Page 1 of 7
                                                               AUSA: Longsworth                            Telephone : 810.766.5177

                                                       Special Agent : McDonald                            Telephone : 810.239.5775
AO 91 (Rev. 08/09) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Eastern District of Michigan
 United States of America,

                    Plaintiff,
 V.
Ronald Thomas Morgan                                                           Case: 4:19-mj-30460
                                                                               Judge: Davis, Stephanie Dawkins
                                                                               Filed : 08-29-2019
                                                                               CMP USA v RONALD THOMAS MORGAN (TH )


                    Defendant( s).


                                                  CRIMINAL COMPLAINT

          1, the complainant in this case, state that the following is true to the best of my knowledge and belief:

          On or about the date(s) of August 12. 2019 and August 29. 2019           , in the county of~G=e~n=e=
                                                                                                             se~e~ - - - - - - -
 in the Eastern                         District of _M_i~ch_i~g~an_ _ _ _ __ _ , the defendant(s) violated:

                    Code Section                                                   Offense Description
18, U.S.C. Section 2113(a)                                            Bank Robbery
18, U.S.C. Section 922(g)(1)                                          Felon in Possession of a Firearm




          This criminal complaint is based on these facts :
On or about August 12, 2019, in the Eastern District of Michigan, defendant committed bank robbery, in violation of 18, U.S.C. Section
2113(a).
On or about August 29, 2019, in the Eastern District of Michigan, defendant having been previously convicted of a crime punishable by
a term of imprisonment exceeding one year, knowingly possessed a firearm that was shipped and transported in interstate commerce
and foreign commerce, in violation of 18 U.S.C. Section 922(g)(1 ).

          Continued on the attached sheet.

                                                                                              Complainant 's signature

                                                                               Robert McDonald. Special Agent-FBI
                                                                                           Printed name and title

 Sworn to before me and signed in my presence.



 Date: August 29. 2019


 City and state: Flint, Michigan                                             Stephanie Dawkins Davis, U.S. MaJistrate Judge
                                                                                            Printed name an tit/
        Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19         PageID.2    Page 2 of 7




                               AFFIDAVIT IN SUPPORT OF
                                     COMPLAINT

           I, Special Agent Robert McDonald, being first duly sworn, hereby depose

     and state as follows:


                    INTRODUCTION AND AGENT BACKGROUND

1.   I am a Special Agent with the Federal Bureau of Investigation, and have been since

     October 2004. I have received training, and been involved with, investigations of

     numerous types of criminal matters, including, but not limited to, robberies of

     financial institutions, gang/criminal enterprise investigations, financial crime

     investigations, and investigations involving the trafficking of firearms and

     controlled substances.

2.   The facts in this affidavit come from my personal observations, my training and

     experience, and information obtained from other agents and witnesses. This

     affidavit is intended to show merely that there is sufficient probable cause for the

     requested warrant and does not set forth all of my knowledge about this matter.

3.   Based on my training and experience and the facts set forth in this affidavit, I

     believe that there is probable cause to believe that RONALD THOMAS

     MORGAN committed bank robbery, in violation of 18 U.S.C. § 2113(a); and felon

     in possession of a firearm, in violation of 18 U.S.C. § 922(g)(l ).
        Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19        PageID.3   Page 3 of 7




                                       BACKGROUND

4.   On Monday August 12, 2019, around 12:05 pm, the Clio Police Department, Clio,

     Michigan, received a report of an armed robbery at the PNC Bank, which is

     located at 107 East Vienna Street in Clio, within the Eastern District of Michigan.

5.   Responding law enforcement officers conducted interviews of witnesses at the

     PNC Bank and obtained information that the armed robbery suspect was a black

     male with gray and black facial hair, wearing a hooded sweatshirt, blue jeans, a

     baseball hat, sunglasses, and shoes with white soles. Some witnesses described the

     suspect as in his late 50s or 60s. PNC surveillance footage shows the suspect inside

     of the bank. The suspect's sweatshirt has the words "Smashing Bass" written

     across the back above a logo.

6.   A PNC Bank teller who was working in teller window #1 advised that the suspect

     walked in very calmly and approached her teller window. The suspect requested

     money and the teller asked the suspect if he wanted a withdrawal. The suspect

     replied that he wanted a withdrawal and he lifted his sweatshirt to expose a large,

     black and silver handgun tucked into his waistband. The teller in tum provided the

     suspect with United States currency, and the suspect exited out the north side of the

     bank. The suspect did not identify any bank account number nor attempt to make a

     legitimate withdrawal of money.
        Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19       PageID.4    Page 4 of 7




7.   PNC Bank audited the currency at teller window #1 and determined that the

     suspect took $2,298.00 in United States Currency after he exposed the firearm in

     his waistband to the teller.

8.   PNC Bank is a Federal Deposit Insurance Corporation insured institution.

9.   PNC Bank provided surveillance photographs of the suspect that I have reviewed

     during this investigation.

10. After the robbery, a Crime Stoppers tip request was released to the public, which

     included a description of the suspect and photographs of the suspect inside the

     bank.

11. On August 19, 2019, the Clio Police Department received an anonymous tip from a

     person who advised that the photographs of the suspect in the Crime Stoppers tip

     request resembled RONALD MORGAN. The caller disclosed that he or she used

     to work closely with RONALD MORGAN and became very familiar with him.

     The caller explained that the hooded sweatshirt worn by the suspect is similar to a

     hooded sweatshirt belonging to another co-worker who worked with both the caller

     and RONALD MORGAN. The hooded sweatshirt was created for a fishing team

     called "Smashing Bass" and the co-worker left it in one of the company trucks

     when he quit. RONALD MORGAN was still employed by the company when the

     co-worker abandoned the hooded sweatshirt. The caller stated that RONALD

     MORGAN resides at XX:XX Whitney Avenue, Flint, Michigan. The caller added
        Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19      PageID.5    Page 5 of 7




    that employees of the company recently told the caller that RONALD MORGAN

    was fired from the company.

12. I corroborated that RONALD MORGAN resides at :XXXX Whitney Avenue, Flint,

    Michigan, through several means, including driver's license information and utility

    records. The PNC bank on Vienna Street in Clio is about 15 miles from RONALD

    MORGAN' s house on Whitney Avenue.

13. On August 19, 2019, Crime Stoppers received an anonymous tip stating that the

    sweater worn by the suspect in the photographs was stolen from a work truck, and

    that only four of those sweaters were ever manufactured, as they were custom

    made for a fishing tournament. The tipster identified the suspect as being

    RONALD MORGAN.

14. On August 29, 2019, a team of FBI agents executed a search warrant at :XXXX

    Whitney Avenue, Flint, Michigan. Agents encountered RONALD MORGAN and

    his wife inside the house. Before searching, an agent asked RONALD MORGAN

    whether there were any dangerous items or firearms in the house. RONALD

    MORGAN said that there was a shotgun in his son's bedroom, and his son was

    away at college.

15. FBI agents found a Remington, Model 870, 20-gauge shotgun leaning up against a

    wall in plain view in a bedroom on the main level of the house. RONALD

    MORGAN and his wife identified this bedroom as their son's bedroom. FBI agents
        Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19       PageID.6   Page 6 of 7




    found several live, 20-gauge shotgun shells in the master bedroom, which

    RONALD MORGAN and his wife identified as their bedroom.

16. FBI agents found sunglasses in a purse in the master bedroom that match the

    sunglasses worn by the suspect as shown on the bank's video recording of the

    robbery. Agents also found a pair of shoes in the living room that match the shoes

    worn by the suspect as shown on the bank's video recording of the robbery.

17. I showed RONALD MORGAN' s wife a photograph of the suspect taken from the

    bank's video surveillance system. She informed me that the suspect looks like

    RONALD MORGAN. She also told me that the sunglasses worn by the suspect in

    the photograph appear to be same ones she had in her purse.

18. On May 26, 1998, RONALD MORGAN pleaded guilty to seven counts of bank

    robbery by force or violence in the Eastern District of Missouri in case 4:98-cr-

    OO 118-CAS- l. These federal offenses were punishable by more than one year in

    prison. On August 14, 1998, the district court sentenced RONALD MORGAN to

    78 months in prison for these offenses. Because RONALD MORGAN pleaded

    guilty to these offenses and actually served more than one year in prison, I believe

    there is probable cause that he knew he had been convicted of an offense that was

    punishable by more than one year in prison when he possessed the Remington 20-

    gauge shotgun on August 29, 2019.
        Case 4:19-mj-30460-SDD ECF No. 1 filed 08/29/19       PageID.7    Page 7 of 7




19. On August 29, 2019, I spoke with ATF firearms expert Jonathan Wickwire about

    the Remington, Model 870, 20-gauge shotgun. He informed me that this shotgun

    was manufactured outside of Michigan and therefore traveled through interstate

    commerce before RONALD MORGAN possessed it.

20. I, Special Agent Robert McDonald, Federal Bureau of Investigation, being duly

    sworn according to law, hereby state that the facts stated in the foregoing affidavit

    are true and correct to the best of my knowledge, information and belief.

    Dated the 29 th day of August 2019, at Flint, Michigan.




                                           RobertMcDonald
                                           Special Agent
                                           Federal Bureau of Investigation



    Subscribed and sworn to before me this 29th day of August, 2019.




                                           Ho . Stephanie Dawkins Davis
                                           United States Magistrate Judge
